Citation Nr: 0009603	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee scar.

2.  Entitlement to service connection for right knee 
patellofemoral arthritis.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

A post traumatic right knee scar was first demonstrated in 
service, and continued to be observable on examination in 
March 1996.


CONCLUSION OF LAW

A post traumatic right knee scar was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that veteran's 
claims are plausible and thus well- grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  In this regard, the veteran's service medical 
records reveal that no evidence of a right knee scar was 
noted at the appellant's February 1966 preinduction 
examination.  At separation, however, in March 1968, a five 
inch, post traumatic right knee scar was noted.  As a right 
knee scar was still observable at a March 1996 orthopedic 
study it follows that the appellant incurred a permanent 
right knee scar inservice.  Therefore, service connection for 
a post traumatic right knee scar is in order.


ORDER

Service connection for a post traumatic right knee scar is 
granted.


REMAND

The veteran has perfected a claim of entitlement to service 
connection for right knee patellofemoral arthritis.  In 
support of this claim he submitted a January 2000 statement 
from Marshall Bonds, M.D., who opined that it was possible 
that the veteran's arthritis could have resulted from a prior 
motor vehicle accident.  As the appellant is now service 
connected for a post traumatic scar of the right knee, and as 
Dr. Bonds' statement well grounds this claim, 38 U.S.C.A. § 
5107, the Board concludes that further development is in 
order.

The Board further notes that in April 1996, the RO denied a 
rating in excess of 10 percent for hypertension and notified 
the veteran of that decision.  In March 1997, the veteran 
filed a timely notice of disagreement (on a VA Form 9).  
Unfortunately, a statement of the case with respect to this 
issue has yet to be issued to the veteran.  Hence, the Board 
is obligated to remand this issue under the decision 
announced in Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999).

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
right knee patellofemoral arthritis.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  After completion of the foregoing the 
RO should schedule the veteran for 
comprehensive orthopedic examination to 
be conducted by a physician.  All 
indicated studies and tests necessary to 
determine the nature and etiology of any 
right knee patellofemoral arthritis must 
be conducted.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner prior to 
conducting the requested studies. 
Thereafter, the examiner must offer an 
opinion whether it is at least as likely 
as not that any currently diagnosed right 
knee patellofemoral arthritis is related 
to the veteran's active duty service.  
Additionally, the examiner must offer an 
opinion whether it is at least as likely 
as not that the veteran's service 
connected right knee scar caused or 
aggravates any current patellofemoral 
arthritis.  If the examiner concludes 
that there is no relationship between 
service and any current diagnosis of 
patellofemoral arthritis, then he/she 
must distinguish their opinion from that 
offered by Dr. Bonds.  A complete written 
rationale must be offered for each 
opinion presented.  The examination 
report must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should issue a statement of 
the case on the issue whether an 
increased rating for hypertension is 
warranted.  The claimant is advised that 
he must submit a timely substantive 
appeal to perfect his right to appellate 
review on this issue by the Board.

If service connection is not granted for patellofemoral 
arthritis of the right knee, the veteran and his 
representative should then be furnished a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

With respect to the claim for an increased evaluation for 
hypertension, the sole purpose of this REMAND is to afford 
the veteran due process of law.  Following the issuance of 
any statement of the case on this issue, the appellant must 
perfect his appeal in order to preserve his appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



